Exhibit 10.1

CONSULTING SERVICES AGREEMENT

This Consulting Services Agreement (“Agreement”) is made as of January 1, 2020
(“Effective Date”) (by and between L5K Investments, Inc. (“CONSULTANT”), and
Marcus & Millichap, Inc. (“Marcus & Millichap”) wherein Marcus & Millichap
engages CONSULTANT to provide consulting services. Therefore, CONSULTANT and
Marcus & Millichap agree as follows:

 

1.

TERM & CANCELLATION

1.1 The Agreement shall commence on the Effective Date and continue until
terminated by either Party in its discretion upon thirty (30) days written
notice. Such termination shall not prejudice any rights and remedies herein.

 

2.

SERVICES & COMPENSATION

2.1. CONSULTANT will provide Marcus & Millichap with the services identified in
Exhibit A attached hereto (“Services”). In consideration for the above
consulting services, Marcus & Millichap shall pay CONSULTANT a fee as set forth
in Exhibit A (“Fee”). Any Fee due to CONSULTANT shall be the full and complete
payment owed under this Agreement. Marcus & Millichap shall reimburse CONSULTANT
any expenses related to business travel, attending meetings or other events on
behalf of Marcus & Millichap. Any such expense above $2,500 must be approved in
advance by the CEO.

 

3.

CONFIDENTIALITY

3.1 With respect to the sharing of confidential and proprietary information and
solicitation, CONSULTANT and Marcus & Millichap agree to the terms and
conditions of this Paragraph 3. The provisions of this Paragraph 3 shall be
binding upon CONSULTANT and its principals, employees, agents, officers,
directors, and contractors (collectively “Consultant Parties”), and CONSULTANT
shall indemnify, defend, and hold Marcus & Millichap harmless for any violations
of such provisions by Consultant Parties.

3.2 “Confidential Information” is to be construed broadly to include, but not be
limited to all information regarding conveyed under or in furtherance of the
Services to be provided, including all financial, proprietary information, and
other information relating to Marcus & Millichap or its affiliates, related
entities, employees, officers, contractors, and salespersons, including without
limitation, any information or material pertaining to products, formulae,
specifications, designs, processes, plans, policies, procedures, employees,
salespersons, work conditions, legal and regulatory affairs, assets, inventory,
discoveries, trademarks, patents, packaging, distribution, sales, marketing,
expenses, financial statements and data; business strategies, methodologies, and
endeavors; software, hardware, APIs, and IS systems and technologies; customer,
client, agent, salesperson, and supplier lists and procurement and retention;
costs of goods, services, and relationships with third parties. Confidential
Information also includes any notes, analyses, compilations, studies or other
material or documents prepared by the recipient party which contain, reflect or
are based, in whole or in part, on the Confidential Information. Confidential
Information further includes this Agreement, and all discussions and
communications. Information will not be considered Confidential Information if:
(a) at the time of disclosure or thereafter, it is or becomes part of the public
domain without the fault or action of either party; (b) a party can show through
tangible records that it already knew the information before it was disclosed;
or (c) a party obtained such information through legitimate, competitive means
or from a third party without breach of an obligation of confidentiality that is
known to the receiving party. The Parties understand and agree that all
Confidential Information provided to the other is being provided for the sole
purpose of facilitating this Agreement, that no Confidential Information would
be provided otherwise, and that such Confidential Information may be used for no
other purpose.

 

1



--------------------------------------------------------------------------------

3.3 CONSULTANT understands that Marcus & Millichap is a publicly held company,
which is subject to securities laws, and CONSULTANT and its representatives,
agents, employees, directors, and officers cannot trade in Marcus & Millichap,
Inc. stock on the basis of material non-public information.

 

4.

MISCELLANEOUS

4.1. Assignment. Neither party may assign this Agreement, or any interest, right
or obligation under it, either voluntarily or by operation of law, without the
written consent of the other party.

4.2. Independent Contractor. Nothing contained in this Agreement or in the
relationship of CONSULTANT and Marcus & Millichap shall be deemed to constitute
an employee/employer relationship, partnership, joint venture, or any other
relationship between CONSULTANT and Marcus & Millichap except for the
independent contractor relationship described in this Agreement. CONSULTANT’S
authority is limited solely to performing the Services set forth herein in
accordance with the terms of this Agreement. CONSULTANT does not have any
authority to execute any agreements for or on behalf of Marcus & Millichap and
is not granted any authority to assume or create any obligation or liability or
to make any representation, covenant, agreement or warranty, express or implied,
on Marcus & Millichap’s behalf or to bind Marcus & Millichap in any manner.

4.3 Authority. Each party represents that it has the authority to enter and sign
this Agreement. The individuals signing this Agreement represent that they are
authorized signatories.

4.4 Survival. This Agreement is binding upon the parties hereto and their
respective successors and assigns. The term “CONSULTANT” and “Marcus &
Millichap” includes affiliates, successors, and assigns.

4.5 Law and Interpretation. This Agreement shall be governed by and interpreted
in accordance with the laws of the State of Delaware, without regard to its
conflicts of laws principles, with venue in Los Angeles Superior Court. This
Agreement shall not be construed negatively against a party based on that
party’s drafting of the Agreement.

4.6 Severability. If any provision of this Agreement is held invalid, illegal or
unenforceable for any reason, the provision shall be modified by the court to
render it enforceable, and the remainder of the provisions will continue in full
force and effect as if this Agreement had been executed with the invalid
provision eliminated.

4.7 Entire Agreement. Nothing herein shall modify any rights or obligations of
the parties hereto under any outstanding equity agreements, or any provisions
governing Consultant’s post-employment obligations under the Employment
Agreement dated March 31, 2016. This Agreement constitutes the entire agreement
between CONSULTANT and Marcus & Millichap regarding the subject matter herein
and supersedes all prior discussions. No modification of this Agreement will be
effective unless made in writing and signed by both CONSULTANT and Marcus &
Millichap.

 

CONSULTANT     Marcus & Millichap

By:

  LOGO [g183092g08k19.jpg]     By:   LOGO [g183092g09r31.jpg]

Name:

  Mitch LaBar     Name:   Hessam Nadji

Title:

  President  

                         

  Title:   President

 

2



--------------------------------------------------------------------------------

EXHIBIT A

SERVICES AND COMPENSATION

The following describes the scope of Services under the Agreement and related
compensation. CONSULTANT shall provide the Services on the dates reasonably
requested by Marcus & Millichap in writing.

 

DESCRIPTION OF SERVICE

  

COMPENSATION

CONSULTANT shall provide Marcus & Millichap with the following Services:

 

Executive, operational, and project management consulting and advisement. Such
services are to be performed by Mitchell R. LaBar as directed by Marcus &
Millichap’s Chief Executive Officer. CONSULTANT and Marcus & Millichap expect
such Services to require approximately twenty-five (25) hours per month.

  

Marcus & Millichap shall pay CONSULTANT a Fee as follows, which shall be the
entire payment for the Services.

 

Fee: $10,000 per month. CONSULTANT shall provide Marcus & Millichap with a W-9
for such payments.

 

Acknowledged and Agreed          

Initials:  

  LOGO [g183092g10c21.jpg]        Initials:      LOGO [g183092g12x88.jpg]  

CONSULTANT

         

Marcus & Millichap

Date:

 

1/21/2020 | 11:00:14 PST

       Date:   

1/23/20

 

3